Citation Nr: 0106395	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  97-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for hypertensive 
cardiovascular disease (HCVD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
fracture of the right thumb, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1951 to June 1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1996 RO rating decision that denied increased 
evaluations for HCVD (rated 30 percent) and residuals of 
fracture of the right thumb (rated 10 percent).

In several statements, the veteran asserted entitlement to 
increased VA compensation benefits due to disability of the 
right hand other than that affected his service-connected 
right thumb.  The Board interprets these statements as an 
informal claim of service connection for disability of the 
right hand, other than as affecting the already service-
connected right thumb.  To date, VA has not considered this 
claim and it is referred to the RO for appropriate action.

In addition, a review of the record shows that in a June 1980 
rating action, the RO established service connection for the 
veteran's headaches.  See Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991).  To date, however, a separate 
evaluation for this condition has not been assigned and this 
matter is referred to the RO for appropriate consideration.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Neither the former criteria for evaluating cardiovascular 
disabilities, in effect when the veteran filed his claim for 
an increased rating, nor the revised criteria, which became 
effective January 12, 1998, are more favorable.

3.  The heart disease is manifested primarily by slightly 
elevated blood pressure that is not well controlled with 
medication and a METs (metabolic equivalents) of 10 that 
produce essentially no restriction of activity; a METs level 
of 7 or less, diastolic blood pressure predominantly 120 or 
more, a marked enlarged heart or other symptoms that prevent 
the veteran from performing more than light manual labor are 
not found.

4.  The right thumb disability is manifested primarily by 
swelling, painful motion, weakness, and limitation of motion 
that produce functional impairment the equivalent of 
unfavorable ankylosis; symptoms that produce functional 
impairment the equivalent of amputation of the thumb are not 
found.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
HCVD are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Code 7007, effective prior to an as of June 
12, 1998.

2.  The criteria for an increased rating of 20 percent for 
residuals of fracture of the right thumb are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Code 5224 and note, notes (1), (2), (3), and (4) 
preceding diagnostic code 5216, and note (a) following 
diagnostic code 5219 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for HCVD

A.  Factual Background

The veteran had active service from July 1951 to June 1953.

A July 1976 RO rating decision granted service connection for 
hypertension and assigned a 10 percent evaluation for this 
condition.  This rating was effective from October 1975.  A 
January 1977 RO rating decision reclassified the hypertension 
to HCVD and increased the evaluation from 10 to 30 percent, 
effective from February 1976.

A March 1978 RO rating decision reduced the evaluation for 
hypertension, previously classified as HCVD, from 30 to 
10 percent, effective from June 1978.  The veteran appealed 
this determination and an April 1979 Board decision granted a 
20 percent evaluation for the hypertension.  An April 1979 RO 
rating decision increased the evaluation for hypertension 
from 10 to 20 percent, effective from June 1978.  

A December 1990 RO rating decision reclassified the 
hypertension to HCVD and increased the evaluation for this 
condition from 20 to 30 percent, effective from August 1990.  
This evaluation has remained unchanged since then.

VA and private medical records show that the veteran was 
treated and evaluated for heart problems and residuals of 
fracture of the right thumb.  The more salient medical 
reports with regard to these conditions will be discussed in 
the appropriate sections of this decision.  These records 
show that the veteran uses medication to control his 
hypertension.

The veteran underwent VA examination in December 1997.  It 
was noted that he was using medication to control 
hypertension.  He complained of getting short of breath on 
activity and of occasional tightness in the chest.  An ECG 
(electrocardiogram) showed normal sinus rhythm, left atrial 
enlargement, and left ventricular hypertrophy.  A chest X-ray 
showed a normal size heart.  Blood pressure in the left arm 
while sitting was 150/100, 170/100, and 175/100.  The 
diagnosis was history of HCVD, NYHA (New York Heart 
Association) class 1 and 1/2; and essential hypertension, not 
well controlled.

A private medical report shows that the veteran's blood 
pressure was recorded in July 1998.  It was 138/80.  Home 
blood pressure recordings of 160/98, 150/100, 140/90, 100/69, 
140/100, 140/90, 130/86, 130/88, 120/80, and 160/104 were 
noted.

The veteran underwent a VA medical examination in September 
2000 for VA purposes.  He complained of shortness of breath 
after walking one block and climbing stairs for 5 minutes.  
He stated that his heart rate increased.  The blood pressure 
in his left arm standing was 152/80; sitting it was 150/86; 
and lying it was 178/98.  He brought a report showing that 
his blood pressure was 150/86 in the lying position and 
178/98 standing that had been taken a few days ago.  The apex 
beat of the heart was not palpable.  S1 and S2 were normal.  
There was normal sinus rhythm.  There were no murmurs, rubs 
or gallops.  There was no S3 or S4.  An echocardiogram showed 
traces of mitral regurgitation with accompanying mild 
dilation of the left atrium; left hypertrophy; left 
ventricular wall appearing normal; and ejection fraction that 
was well maintained at 72 percent.  The diagnosis was 
uncontrolled hypertension with hypertensive heart disease, 
left ventricular hypertrophy.  The examiner noted that the 
heart findings indicated no restriction of activity and a 
METs level of 10.

B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for increased ratings for 
the heart disease and residuals of fracture of the right 
thumb.  There is no identified evidence not accounted for and 
examinations have been performed with regard to the veteran's 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and 
to be codified as amended at 5102, 5103, 5106 and 5107).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A 30 percent evaluation is warranted for HCVD with definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, and moderate dyspnea on exertion.  A 60 percent 
evaluation requires marked enlargement of the heart 
(confirmed by roentgenogram or an apex beat beyond the 
midclavicular line), sustained diastolic hypertension with 
diastolic pressure of 120 or more (that may later have been 
reduced), dyspnea on exertion, and the preclusion of more 
than light manual labor.  A 100 percent rating requires 
definite signs of congestive failure and the preclusion of 
more than sedentary employment.  38 C.F.R. § 4.104, Code 
7007, effective prior to January 12, 1998.

The regulations for the evaluation of disabilities of the 
cardiovascular system were revised, effective January 12, 
1998.  62 Fed. Reg. 65207-65224 (Dec. 11, 1997).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCREC 3-2000.

HCVD with workload of greater than 7 METs (metabolic 
equivalents) but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness or syncope, or continuous 
medication required warrants a 10 percent rating.  A 
30 percent rating is warranted with a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on EKG, echocardiogram or 
X-ray.  A 60 percent rating is warranted for HCVD with more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs, but not 
greater than 5 METs, resulting in dyspnea, fatigue, angina, 
dizziness or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent; a 100 percent 
rating is warranted when there is chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent.  38 C.F.R. § 4.104, Code 7007, effective as of 
January 12, 1998.

In this case, the report of the veteran's VA medical 
examination in December 1997 indicates several recordings of 
elevated diastolic pressure of 100, but the overall evidence 
indicates that the veteran's diastolic pressure is 
predominantly below 100, albeit not well controlled with 
medication.  The veteran's complaints of shortness of breath 
with activities and a NYHA Class 1and 1/2 due to HCVD were 
noted on the report of the December 1997 VA medical 
examination, but the overall evidence indicates that he has 
no significant restriction of activity due to heart problems.  
Indeed, the examiner who conducted the September 2000 medical 
examination indicated that the veteran's heart condition 
produced no restriction of activity and a METs level of 10.  
Thus, the evidence does not show marked enlarged heart or 
other symptoms that prevent the veteran from performing more 
than light manual labor in order to support the assignment of 
a 60 percent rating under the criteria of diagnostic code 
7007, effective prior to June 12, 1998.

After consideration of all the evidence, the Board further 
finds that it reveals the presence of HCVD that is manifested 
primarily by slightly elevated blood pressure that is not 
well controlled with medication and a METs of 10 that 
produces no restriction of activity.  The evidence does not 
show more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs, but 
not greater than 5 METs, resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, to 
support the assignment of a 60 percent rating under the 
criteria of diagnostic code 7007, effective prior to or as of 
June 12, 1998.  Hence, the preponderance of the evidence is 
against the claim for a higher rating for the HCVD, and the 
claim is denied.

Since the preponderance of the evidence is against the claim 
for an increased evaluation for HCVD, the benefit of the 
doubt doctrine is not for application with regard to this 
issue.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating for Residuals of Fracture of the Right 
Thumb

A.  Factual Background

RO rating decisions in the 1970s granted service connection 
for residuals of fracture of the right thumb and assigned a 
zero percent rating for this condition, effective from 
October 1975.  A July 1992 RO rating decision increased the 
evaluation from zero to 10 percent, effective from April 
1992.

VA and private medical reports of the veteran's treatment in 
the 1990s show that he has right hand pain that he treats 
with medication.  A private medical report dated in November 
1996 notes that the veteran used a splint on the right wrist 
and forearm that seemed to help with pain and numbness of the 
right hand.

At the December 1997 VA medical examination, the veteran 
complained of pain and swelling of the right hand.  He gave a 
history of injury to the right hand in service.  He reported 
that the symptoms were worsening and that he was beginning to 
lose the use of his right hand.  He could touch his thumb to 
the index finger of the right hand, but it was weak 
apposition. He could not touch the rest of the fingers.  The 
right hand grip was approximately 1/2 of that of the left hand.  
X-rays of the right wrist showed no evidence of fracture or 
significant focal degenerative changes.  The diagnosis was 
residuals of injury to the right thumb.

A private medical report, dated in March 1998, notes that the 
signatory was the veteran's primary care provider.  The 
examiner related that the veteran had intense pain in the 
right hand and, that over the years he had had a decline in 
the mobility of this extremity as well as increased pain.  It 
was noted that there was significant loss of strength in the 
right hand and that the veteran used medication to control 
the pain.  The signatory related that the veteran was right 
hand dominant and that he was no longer able to work as a 
carpenter and that the use of electrical equipment as well as 
manual equipment exacerbated the pain and numbness of the 
right hand.  

The veteran underwent a medical examination for VA purposes 
in September 2000.  It was noted that the veteran was right-
handed.  The veteran could not make a tight fist with the 
right hand.  The tips of the fingers of the right hand could 
not touch the palm of the hand and was one inch from the 
medial palmar crease.  The veteran could not grip firmly with 
the right hand.  Using the thumb, index finger or ring 
finger, he could not tie his shoelaces.  He could not button 
or pick up a piece of paper or tear it with the affected 
hand.  He could not pick up a pin and grasp it tightly.  
There was mild heat, redness, swelling, and effusion along 
the metacarpophalangeal (MCP) joint of the thumb and around 
the extensor tendon of the thumb with tenderness to 
palpation.  There was weakness in the thumb and restricted 
range of motion.  He could not oppose the thumb to the base 
of the little finger.  Radial abduction of the right thumb 
was zero to 15 (70) degrees, palmar abduction was zero to 35 
(70) degrees, flexion was zero to 30 (60) degrees, and 
interphalangeal (IP) flexion was zero to 35 (60) degrees.  X-
rays of the right thumb showed moderate arthritic changes 
involving the IP, MCP, and metacarpal carpal articulation.  
The diagnosis was status post right thumb fracture with 
tenderness to palpation in the MCP joint, signifying 
Dequervain's synovitis of the right thumb with moderate post 
traumatic degenerative arthritic changes involving the IP, 
MCP, and metacarpal articulation.  The examiner noted that 
the veteran was unable to use the right thumb at all because 
of pain and restricted range of motion.  It was noted that 
the veteran was unable to grasp or twist with the right hand, 
and that he had difficulty expressing and writing.  He was 
able to touch with moderate to severe pain.  It was noted 
that there was severe restriction and discomfort, and that he 
was unable to use the right thumb for any purpose.

B.  Legal Analysis

With regard to the claim for a higher rating for residuals of 
fracture of the right thumb, favorable ankylosis of the thumb 
of either hand warrants a 10 percent rating.  A 20 percent 
evaluation requires unfavorable ankylosis.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of diagnostic code 5152.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints will 
otherwise be rated as unfavorable ankylosis, even though each 
of the joints is individually in favorable position.  
Ankylosis is considered to be favorable when it does not 
prevent flexion of the tip of the thumb to within 2 inches 
(5.1 cm.) of the median transverse fold of the palm, 
otherwise it is unfavorable.  With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  38 C.F.R. § 4.71a, Code 
5224 and notes (1), (2), (3), and (4) following preceding 
diagnostic code 5216, and note (a) following diagnostic code 
5219.

A 20 percent evaluation for amputation of the thumb of the 
major upper extremity is warranted if the point of amputation 
is through the distal phalanx or at the distal joint.  A 
30 percent evaluation requires that the point of amputation 
be through the proximal phalanx or at the metacarpophalangeal 
joint.  A 40 percent evaluation requires that the amputation 
include metacarpal resection.  38 C.F.R. § 4.71a, Code 5152.

The reports of the veteran's VA examinations in December 1997 
and September 2000 do not show amputation or ankylosis of a 
joint of the right thumb.  The reports of these examinations 
indicate that the veteran has some loss of motion of the 
thumb, but the report of the September 2000 examination 
indicates that he can bring the tip of the thumb to 
approximately one inch from the medial palmar crease.  This 
medical evidence indicates a right thumb disability ratable 
as favorable ankylosis.  

The report of the September 2000 VA medical examination also 
indicates that the veteran has painful motion, decreased 
strength, and swelling of the right hand that prevents him 
from grasping or twisting.  The examiner noted that the 
veteran had moderate to severe pain in the right hand with 
severe discomfort that produced severe restriction of 
movement that essentially precluded the veteran from using 
the right thumb for any purpose.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2000) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
Under the circumstances in this case, and with consideration 
of the holding in DeLuca, the Board finds that the residuals 
of the fracture of the right thumb produce functional 
impairment that are best evaluated as unfavorable ankylosis 
that support the assignment of a 20 percent rating under 
diagnostic code 5224.  The evidence, however, does not show 
symptoms of the right thumb condition that produce functional 
impairment warranting a higher rating based on amputation.


ORDER

An increased evaluation for HCVD is denied.


An increased evaluation of 20 percent for residuals of 
fracture of the right thumb is granted, subject to the 
regulations applicable to the payment of monetary benefits.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

